UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
MONICA ROBINSON and
EDWARD KIZZIE,
Plaintiffs,
Vv. CASE NO.:

SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC., a Foreign for Profit Corporation,

Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiffs, MONICA ROBINSON and EDWARD KIZZIE, collectively (“Plaintiffs”), by
and through their undersigned counsel hereby file this Complaint and Demand for Jury Trial
against SEDGWICK CLAIMS MANAGEMENT SERVICES, INC., (“Defendant”), and allege as
follows:

JURISDICTION AND VENUE

1. This is an action for damages by Plaintiffs against their employer, Sedgwick Claims
Management Services, Inc., for retaliation under the Fair Labor Standards Act, 29 U.S.C. 201 et
seq., (“FLSA”). This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. § 1331.

2s Venue is proper in this Court under Rule 1.02(c) of the Local Rules of the Middle
District of Florida. Venue is proper in this district as a substantial part of the events and omissions
giving rise to the claims occurred in this District. Also, at all times material to Plaintiffs claims,
Defendant has conducted substantial, continuous, and systematic commercial activities in this

District.
PARTIES AND GENERAL ALLEGATIONS

1. Plaintiff MONICA ROBINSON is an individual sui juris currently residing in
Orange County.

2. Plaintiff EDWARD KIZZIE is an individual sui juris currently residing in Orange
County.

a Plaintiff MONICA ROBINSON has been employed by Defendant since on or
around August 22, 2016 and processes disability claims.

4. Plaintiff EDWARD KIZZIE has been employed by Defendant since on or around
January 26, 2015 and processes disability claims.

ai Defendant is a Foreign for Profit Corporation, operating a business located, among
other locations, in Orange and Seminole Counties, Florida.

6. At all relevant times hereto, Defendant was engaged in interstate commerce with
annual gross business of $500,000.00 or more.

7. Defendant is a covered employer under the FLSA.

8. At all relevant times Defendant directly, or through its agents or other persons,
employed Plaintiffs and exercised control over the wages, hours, and working conditions of
Plaintiffs.

9. On a frequent basis throughout Plaintiffs’ employment with Defendant, Plaintiffs
worked in excess of forty (40) hours per week but were not compensated for all hours worked in
excess of forty (40) hours per week at a rate not less than one-and-one-half times their regular rate

of pay.

 
10. Plaintiffs complained both verbally and in writing to supervisors and managerial
employees of Defendant about being misclassified under the FLSA and not being paid overtime
under the FLSA.

11. Plaintiffs also joined a lawsuit brought against Defendant for unpaid overtime.
Immediately after the case was settled, Defendant demoted both Plaintiffs.

12. As a direct and proximate result of Defendant’s unlawful retaliation against
Plaintiffs, Plaintiffs have suffered and will continue to suffer loss of earnings, loss of ability to
earn money, other employment benefits and job opportunities, and lost wages due to emotional
distress. The losses are either permanent or continuing and Plaintiffs will suffer the losses in the
future.

13. Plaintiffs have exhausted their administrative remedies and/or have met all
administrative prerequisites for bringing this action.

14. Plaintiffs have retained LYTLE & BARSZCZ to represent them in this matter and
have agreed to pay said firm attorney’s fees and costs for its services.

COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT

(Retaliation)

15. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 14 above as
if fully set forth herein.

16. Defendant retaliated against Plaintiffs for engaging in an activity protected by the
Fair Labor Standards Act by taking unwarranted actions against them and demoting them.

17. Asadirect and proximate result of Defendant unlawful retaliation against Plaintiffs,

Plaintiffs have suffered and will continue to suffer loss of earnings, loss of ability to earn money,
other employment benefits and job opportunities, and lost wages due to emotional distress. The
losses are either permanent or continuing and Plaintiffs will suffer the losses in the future.
18. Plaintiffs have retained LYTLE & BARSZCZ to represent them in this matter and
have agreed to pay said firm attorney’s fees for its services.
WHEREFORE, Plaintiffs demand judgment against Defendant for the following:
A. Back pay, front pay, general and compensatory damages, including lost
wages due to emotional distress;

B. Liquidated damages;

C Prejudgment and post-judgment interest;

D. Attorneys’ fees and costs of this action; and,

E. Such other relief this Court deems just and proper.
DEMAND FOR JURY TRIAL

 

Plaintiff hereby demands a trial by jury on all issues so triable.

Respectfully submitted this 3rd day of April 2020. :
Maty dey EW}

E. Lytl
May Bar N6o.: 0007950
David V. Barszez, Esq.
Florida Bar No.: 0750581
LYTLE & BARSZCZ, P.A.
533 Versailles Drive, 2"4 Floor
Maitland, Florida 32751
Telephone: (407) 622-6544
Facsimile: (407) 622-6545
mlytle@lblaw.attorney
dbarszcz(@|blaw.attorney
Counsel for Plaintiffs
